Citation Nr: 1003137	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  09-22 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for right knee arthritis.

2.  Entitlement to an increased disability rating for 
service-connected moderate, severe, wound of the right Muscle 
Group XIV with pain and foreign bodies, currently rated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In March 1978, the Board denied the claim for service 
connection for right knee arthritis.

2.  Some of the evidence received since March 1978 when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim for service 
connection for right knee arthritis. 

3.  Right knee arthritis has not been shown to be causally or 
etiologically related to the Veteran's military service, or 
to a service-connected disorder, nor was it manifested within 
one year after service.

4.  The service-connected wound of the right Muscle Group XIV 
with pain and foreign bodies is not productive of a severe 
disability to Muscle Group XIV.






CONCLUSIONS OF LAW

1.  The March 1978 Board decision that denied service 
connection for right knee arthritis is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. § 20.1100 (2009).

2.  New and material evidence has been received, and the 
claim for service connection for right knee arthritis is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  Service connection is not warranted for right knee 
arthritis.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(3), 3.309(a), 
3.310(b) (2009).

4.  The criteria for an increased rating for the moderate, 
severe, wound of the right Muscle Group XIV with pain and 
foreign bodies, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, 
Diagnostic Code 5314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his/her representative, if applicable, of 
any information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the claimant with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
claimant of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

New and Material Evidence 

As the Board is reopening the Veteran's claim for right knee 
arthritis, a detailed discussion of the impact of the VCAA 
with regard to notice of what the Veteran needed to submit to 
constitute new and material evidence is not necessary.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159; Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds Mayfield v. Nicholson, 444 
F.3d. 1328 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Service Connection 

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in January 2008 with regard to 
the claim for service connection for right knee arthritis.  
The letter addressed all of the notice elements with regard 
to direct service connection, the relevant rating criteria, 
and effective date provisions and was sent prior to the 
initial unfavorable decision by the AOJ in June 2008.  
Although the letter did not specifically contain the language 
for establishing service connection on a secondary basis, the 
Veteran submitted actual knowledge of such in a December 2008 
statement when he asserted that his right knee arthritis 
could have been caused by his injury in the war, which is 
service-connected.  Therefore, the Board finds that VA has 
fulfilled its duty to notify under the VCAA.

VA has also satisfied its duty to assist the Veteran at every 
stage of this case with regard to the claim for right knee 
arthritis.  All available service treatment records as well 
as all identified VA and private medical records pertinent to 
the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
Veteran's claim.  

Although the Veteran did not receive a VA examination in 
connection with his claim for right knee arthritis, the Board 
finds that a previous VA examination administered in 
September 1996 along with the other evidence of record is 
sufficient on which to base a determination.  As noted below, 
the Board finds that the VA opinion obtained in September 
1996 is adequate, as it is predicated on a reading of history 
of the Veteran's disability and physical examination.  It 
considered all of the pertinent evidence of record, to 
include the statements of the Veteran, and provides a 
rationale for the opinion stated.  Moreover, the opinion is 
supported by the other competent medical evidence of record.  
Thus, there is adequate medical evidence of record to make a 
determination in this case.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).   

VA has also assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC, which informed them of the laws and regulations relevant 
to his claim for service connection for right knee arthritis.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

Increased Rating

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The claimant must be notified that, should 
an increase in disability be found, a disability rating will 
be determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Finally, the notice must provide examples of the types of 
medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or 
his entitlement to increased compensation.  However, the 
notice required by section 5103(a) need not be specific to 
the particular Veteran's circumstances; that is, VA need not 
notify a Veteran of alternative diagnostic codes that may be 
considered or notify of any need for evidence demonstrating 
the effect that the worsening of the disability has on the 
particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided 
prior to an initial unfavorable decision by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

In this case, the Veteran submitted a claim for an increased 
rating for his moderate, severe, wound of the right Muscle 
Group XIV with pain and foreign bodies in September 2007.  
The Veteran was sent a letter in January 2008 which stated 
that, to substantiate a claim for increased compensation, the 
claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).  The notice also provided examples of the 
types of medical and lay evidence that the Veteran may submit 
(or ask the VA to obtain) that are relevant to establishing 
her or his entitlement to increased compensation.  
Specifically, the Veteran was informed in the letter of types 
of evidence that might show such a worsening, including 
statements from a doctor containing the physical and clinical 
findings; results of laboratory tests or x-rays; the dates of 
examinations and tests; and statements from other individuals 
who were able to describe from their knowledge and personal 
observations in what manner the disability had become worse.  

The Veteran was also informed in the January 2008 letter 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
This letter also contained information about assigning 
effective dates.  These notice requirements were provided 
before the initial adjudication of the claim in June 2008, 
and therefore there was no defect with regard to the timing 
of the notice as to these requirements.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

VA has also fulfilled its duty to assist the Veteran by 
obtaining identified and available evidence needed to 
substantiate the claim for an increased rating for connected 
moderate, severe, wound of the right Muscle Group XIV with 
pain and foreign bodies, including VA treatment records, and 
by a affording VA examination in April 2008.  Concerning 
this, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the April 2008 VA 
examination obtained in this case is adequate, as it was 
based on a physical examination and provides medical 
information needed to address the rating criteria relevant to 
this case.  For these reasons, the Board concludes that VA 
has fulfilled the duty to assist the Veteran in this case.  

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of the claim 
and did in fact participate.  Washington v. Nicolson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal 
for moderate, severe, wound of the right Muscle Group XIV 
with pain and foreign bodies.




LAW AND ANALYSIS

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim for entitlement to service 
connection for right knee arthritis.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as was the application to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decision makers; which 
relates, either by itself or when considered with previous 
evidence of record, to an unestablished fact necessary to 
substantiate the claim; which is neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

A December 1946 RO decision denied service connection for 
right knee arthritis because it was not shown by the evidence 
of record.  Most recently, service connection for right knee 
arthritis was denied in a March 1978 Board decision.  The 
Board found that the evidence did not establish that the 
Veteran had arthritis of the right leg which was related to 
his service-connected wound to the right lower extremity.  
Further, the Board noted that there was no clinical evidence 
of a current right knee arthritic disability.  This decision 
is final and not subject to revision on the same factual 
basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1100.  The 
Veteran, however, now seeks to reopen his claim.  As noted 
above, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the March 1978 Board decision.  After reviewing the 
record, the Board finds that the additional evidence received 
since the final decision is new and material within the 
meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the Veteran's claims file 
subsequent to the March 1978 decision includes, but is not 
limited to, VA and private treatment records, several VA 
examinations, as well as statements of the Veteran.  As 
noted, the Veteran's claim was previously denied, in part, 
because there was no evidence of right knee arthritis.  In 
this regard, during a June 1991 VA examination, the Veteran 
was assessed as having moderate degenerative arthritis of the 
right knee.  Obviously, this evidence is new in that it was 
not previously of record.  Moreover, this evidence relates to 
an unestablished fact necessary to substantiate his claim.  
Further, as its credibility is presumed, this evidence raises 
a reasonable possibility of substantiating the claim.  
Justus, 3 Vet. App. at 513.  For these reasons, the Board 
finds that the additional evidence received since March 1978 
warrants a reopening of the Veteran's claim of service 
connection for right knee arthritis, as it is new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
right knee arthritis is reopened.

Service Connection for right knee arthritis

Having reopened the Veteran's claim, the Board must now 
determine whether the reopened claim for entitlement to 
service connection for right knee arthritis may be granted on 
the merits, de novo.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability benefits.  
Generally, in order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
However, medical evidence of a current disability and nexus 
is not always required to establish service connection.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted). 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training, or experience.  Lay evidence is 
competent if it is provided by a person who has knowledge of 
facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

Under section 3.310(b) of VA regulations, any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
38 C.F.R. § 3.310(b).  

In certain circumstances, presumptive service connection is 
awarded.  For chronic diseases, exclusively listed in 
38 C.F.R. § 3.309(a), to include arthritis, the disease must 
have become manifest to a degree of 10 percent or more within 
1 year from date of separation from service.  38 C.F.R. 
§ 3.307(a)(3).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the Veteran is not entitled to service connection for right 
knee arthritis.  There were no in-service findings of right 
knee arthritis in the Veteran's service treatment records.  
Further, there was no definitive diagnosis of right knee 
arthritis one year after the Veteran's separation from 
service in October 1945.  In this regard, although the 
Veteran was noted to have possible arthritis in his right 
knee following an October 1946 x-ray, the associated physical 
findings do not support a diagnosis of arthritis.  Moreover, 
the use of the word "possible" is not sufficient for a 
diagnosis of arthritis manifested to a degree of 10 percent 
as it makes the finding too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Thus, right knee 
arthritis was not shown to have manifested to a compensable 
degree within a year after the Veteran's separation from 
service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a).

Further, the evidence does not show, nor is the Veteran 
asserting, that his right knee arthritis is directly related 
to his service.  On the contrary, the Veteran has 
consistently contended that his service-connected moderate, 
severe, wound of the right Muscle Group XIV with pain and 
foreign bodies has caused the arthritis in his right knee.  
However, the competent medical evidence of record does not 
support his contention.  In this regard, an August 1977 VA 
examiner noted that there appeared to be no relationship 
between the wound, which appeared insignificant, and the 
right knee complaint.  

The issue of a relationship between the Veteran's service-
connected right Muscle Group XIV injury and his right knee 
arthritis was specifically addressed by a VA examiner in 
September 1996.  During that examination, the examiner had 
information regarding the history of the Veteran's service-
connected right Muscle Group XIV injury and the right knee 
arthritis and performed a physical examination of both.  The 
diagnosis was status post gunshot wound, right thigh, and x-
ray evidence of osteoarthritis in the right knee.  The 
examiner opined that he did not see any connection between 
the shrapnel wound to the right thigh and complaints of pain 
the right knee.  Although the examiner did not specifically 
use the phrasing, "proximately caused or aggravated by," he 
clearly indicated that there was no evidence of a 
relationship between the right knee arthritis and the 
service-connected right Muscle Group XIV disability.  This 
conclusion is supported by the physical findings that do not 
reflect objective evidence of any impact of the service-
connected right Muscle Group XIV disability on the right knee 
arthritis.  Further, the examiner's finding is supported by 
the other competent medical evidence of record which does not 
indicate any association between the service-connected right 
Muscle Group XIV disability and the right knee arthritis.  As 
such, the Board affords the opinion of the September 1996 VA 
examiner great probative value.

The Board acknowledges the Veteran's contentions that his 
right knee arthritis is related to his service-connected 
right Muscle Group XIV disability.  However, he, as a 
layperson, is not qualified to render a medical opinion as to 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As reflected above, the Board has found that the 
competent medical evidence of record does not reflect an 
association.  

In conclusion, the competent medical evidence does not reveal 
a nexus to right knee arthritis occurring in service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the Veteran's right 
knee arthritis manifested itself to a degree of 10 percent or 
more within one year from the date of his separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Additionally, 
the evidence does not indicate that right knee arthritis is 
related to service-connected moderate, severe, wound of the 
right Muscle Group XIV with pain and foreign bodies.  
38 C.F.R. § 3.310(b).  As such, service connection for right 
knee arthritis must be denied.  38 C.F.R. § 3.303.  

2.  Entitlement to an increased disability rating for 
service-connected moderate, severe, wound of the right Muscle 
Group XIV with pain and foreign bodies, currently rated as 30 
percent disabling.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.

Here, the Veteran was granted service connection for 
moderate, severe, wound of the right Muscle Group XIV with 
pain and foreign bodies in a December 1946 rating decision 
that assigned a 30 percent rating under Diagnostic Code 
5314.  Ratings under 38 C.F.R. § 4.73, Diagnostic Code 5314 
provide evaluations for disabilities of Muscle Group XIV.  
The function of these muscles is extension of knee (2, 3, 4, 
5); simultaneous flexion of hip and flexion of knee (1); 
tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2).  
Anterior thigh group:  (1) sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6) tensor vaginae femoris.  

Under Diagnostic Code 5314, a slight injury to this muscle 
group warrants a noncompensable (zero percent) rating.  A 
moderate injury to this muscle group is evaluated as 10 
percent disabling, while a moderately severe injury warrants 
a 30 percent rating, and a severe injury warrants a 40 
percent rating.  

The Board observes that the words "slight", "moderate" and 
"severe" are not defined in the Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable 
and just."  38 C.F.R. § 4.6.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  38 
C.F.R. § 4.56(b).  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  38 
C.F.R. § 4.56(c).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. 
§ 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and though or deep penetrating wound due to high 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  A history 
with regard to this type of injury should include 
hospitalization for a prolonged period for treatment of wound 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of 
this section, worse than those shown for moderately severe 
muscle injuries, and if present, evidence of inability to 
keep up with work requirements.  Objective findings should 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track.  Palpation should 
show loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area.  Muscles should swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinate movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in electro 
diagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle; 
or, induration or atrophy of an entire muscle following 
simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an evaluation in excess of 30 
percent for his service-connected moderate, severe, wound of 
the right Muscle Group XIV with pain and foreign bodies.  
Regarding the type of injury and its history, the evidence of 
record does not reflect that it was commensurate with the 
criteria for a severe muscle disability as there was no 
evidence of a through and though or deep penetrating wound 
due to high velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  Further, there was no history of 
hospitalization for a prolonged period for treatment of the 
wound and a record of consistent complaints of loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement or 
evidence of inability to keep up with work requirements.  On 
the contrary, the only service treatment record pertaining to 
the injury was the October 1945 separation examination, which 
noted a one centimeter scar, right medial thigh wound, 
superficial.  During an August 1977 VA examination, it was 
noted that the wound was incurred in April 1944.  The Veteran 
reported that he was not hospitalized or taken off duty.  He 
added during his June 1991 VA examination that he was able to 
walk to the aid station and his wound was taken care of.  
Most recently during the April 2008 VA examination, the 
Veteran reported that his wound healed within a period of two 
weeks without any complication.  The Board finds it 
significant that the Veteran completed the remainder of his 
time in service following this injury without complaints 
related to this injury.  Accordingly, the evidence reflects 
that the type of injury and history does not more nearly 
approximate the criteria for a severe rating.  38 C.F.R. 
§§ 4.7, 4.56(d)(4).

Moreover, the evidence does not reflect findings consistent 
with ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles that are swollen and hardened abnormally in 
contraction; or severe impairment of function.  Additionally, 
there was no x-ray evidence of minute multiple scattered 
foreign bodies indicating intramuscular trauma and explosive 
effect of missile; adhesion of scar to a bone with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in electro 
diagnostic tests; visible or measurable atrophy; adaptive 
contraction of an opposing group of muscles; atrophy of 
muscle groups not in track of the missile; or, induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).

In this regard, the evidence of record since service showed a 
small scar on the medial side of the right thigh just above 
the knee, approximately five inches on an August 1946 VA 
examination.  There was no evidence on palpation of a foreign 
body; however, the examiner could not be definite about this 
without an x-ray.  There was no evidence of swelling or 
inflammation at that area but the Veteran claimed pain and 
marked swelling above the knee about four weeks before.  The 
diagnosis was possible foreign body.

An October 1946 VA x-ray of the right femur and knee joint 
did not reveal any foreign body of sufficient size to impede 
muscular or tendon action, to either the thigh or the leg.  
However, several minute particles of foreign bodies were 
present both in the lower third of the thigh and upper third 
of the leg.  The diagnosis was possible arthritis in the 
right knee, myalgia of the lower thigh muscles.  Treatment 
recommendations were physiotherapy and medication.  

During an August 1977 VA examination, the Veteran reported 
that his knee felt stiff when he got up in the morning or 
when he squatted but it loosened up in an hour or so.  It 
sometimes ached when he was in bed but was alright during the 
day.  It did not cause work loss.  He added that both knees 
hurt and felt stiff at times, the right more than the left.  
Neither was much of a problem, just an annoyance.  

Physical examination revealed a faint, whitish scar 3/8 by 
1/8 inches in size that was on the lower medial right thigh 2 
1/2 inches above the level of the upper margin of the patella 
that was flat, free, and non tender.  The scar appeared 
insignificant and there was no deformity of the knee or 
thigh.  The musculature was good and comparable to the left 
thigh and leg.  There was full, free range of motion of the 
knee and hip.  The squat was full and easy but the Veteran 
reported pain in both knees, especially at night.  There was 
no tenderness or instability to either knee but mildly 
increased crepitation to both.  He did not limp.  There 
appeared to be no relationship between the wound, which 
appeared insignificant, and the knee complaint.  X-rays of 
the lateral right femur showed no abnormalities and the knees 
were negative.  

During a June 1991 VA examination, the Veteran ambulated into 
the office without any difficulty.  There was a punctuate 
scar over the right distal thigh anteriorly from previous 
shrapnel wound.  The thigh was benign as far as the entrance 
and exist size from a shrapnel injury.  There were no 
disabilities related to this injury.

The Veteran's disability was evaluated again during a May 
1993 VA examination.  The Veteran reported occasional right 
leg and knee morning stiffness that resolved with movement.  
Examination showed an approximately two millimeter wound in 
the anterior medial aspect of the distal right thigh that was 
nontender to firm palpation.  The quadriceps and hamstring 
muscle strength in the right leg was also normal.  X-rays of 
the femur showed no acute fractures but some minimal 
patellofemoral joint disease.  

During the May 1994 VA examination, the Veteran complained of 
muscle cramps and muscle aches in the right lower extremity 
with pain that increased with ambulation.  There appeared to 
be claudication in the calf and thigh muscle.  There was no 
tissue loss, muscle titration, scar formation, damage to the 
bone and joint, or muscle hernia.  There was no joint 
effusion and muscle strength was normal.  There was no 
evidence of nerve or tibialis posterior nerve injury and his 
strength appeared normal in the proximal and distal right 
lower extremity.  There was also no evidence of pain.  An x-
ray was negative for foreign metallic density.  

The Veteran's disability was again evaluated in September 
1996.  The scar on the medial aspect of the right thigh 
measured 1/4 inch long and 1/16 inch wide four inches proximal 
to the right mid patella.  The scar was not depressed or 
elevated and there were no underlying adhesions or keloid 
formation.  

Measuring the thighs at the level of the scar, the maximum 
circumference of the right thigh was 15 1/2 inches, and on the 
left 14 1/2 inches, so his right thigh was one inch greater in 
diameter than the corresponding level on his left thigh.  
Regarding muscle penetration, the examiner commented that he 
had no knowledge of which direction the foreign body 
penetrated but the Veteran indicated that the shrapnel went 
in from proximal to distal and was removed through the same 
scar.  No other scars were located in that vicinity.  There 
were no adhesions, damage to tendons, or edema in the legs.  
The Veteran was able to walk without a limp; walk on his 
heels, toes, and tandem walk; hop with both feet off the 
floor simultaneously once with apparent considerable effort; 
and squat with both knees flexed.  There was no evidence of 
any muscle hernia.  An x-ray was negative for shrapnel.  

During the most recent April 2008 VA examination, during 
which time the claims file was reviewed, there was no 
erythema, increased temperature, or swelling of the right 
thigh.  There was no pain or muscle weakness of the muscles 
of the right thigh.  

Upon examination, there was a small scar of a shrapnel wound 
on the anteromedial aspect of the right thigh.  The scar 
measured three millimeters long by two millimeters wide and 
was nine centimeters above the right knee.  The scar was 
faint and superficial and smooth in texture.  It was not 
elevated, depressed, tender, or hypersensitive.  There was no 
area of breakdown, infection, edema, inflammation, or 
disfigurement.  There was no evidence of any significant 
tissue loss.  The muscle group that was penetrated was group 
XIV.  There were no adhesions, tendon damage, or evidence of 
damage to bone, vascular structures, or nerves.  There was no 
muscle herniation with normal strength of quadriceps and 
hamstring muscles of the right thigh.  

The right knee showed slight enlargement and mild tenderness 
but there was no erythema, increased temperature, or 
effusion.  Range of motion was flexion to 120 degrees and 
hyperextension to 0 degrees with mild pain during the 
movement of the right knee.  There was no erythema, increased 
temperature, swelling, effusion, or any other abnormality of 
the right hip.  The range of motion of the right hip was 
normal.  The diagnosis was residuals of injury to group XIV 
muscles of the right thigh.  

Thus, as outlined above, the evidence of record does not more 
nearly approximate the criteria for a severe muscle injury to 
group XIV.  38 C.F.R. §§ 4.7; 4.56(c), (d); 4.73, Diagnostic 
Code 5314.  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected 
moderate, severe, wound of the right Muscle Group XIV with 
pain and foreign bodies is not warranted on the basis of 
functional loss due to pain or weakness in this case, as the 
Veteran's symptoms are supported by pathology consistent with 
the assigned 30 percent rating, and no higher.  In this 
regard, the Board observes the findings made during the April 
2008 VA examination that although the right hip was not 
affected by repeated movements, with repetitive movements of 
the right knee, there was increased pain, weakness, fatigue, 
and lack of endurance, with pain the major factor resulting 
in a reduction of flexion by 30 degrees.  However, the Board 
notes that the Veteran is not service-connected for the 
arthritis in his right knee and any effect of functional loss 
associated with his service-connected injury to Muscle Group 
XIV is contemplated in the currently assigned 30 percent 
disability evaluation under Diagnostic Code 5314.  The 
Veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish weakened movement, 
excess fatigability, or incoordination to the degree that 
would warrant an increased evaluation.  38 C.F.R. §§ 4.40, 
4.45, 4.59, and DeLuca.  In this regard, the Board finds it 
significant that even after repetitive motion, the Veteran 
could still flex his right knee to 90 degrees, which does not 
warrant even a compensable rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  As such, entitlement to an evaluation 
in excess of 30 percent for service-connected moderate, 
severe, wound of the right Muscle Group XIV with pain and 
foreign bodies is denied.  Additionally, as the record 
contains no evidence showing that the Veteran is entitled to 
a higher rating at any point during the instant appeal, no 
staged ratings are appropriate.  See Hart, 21 Vet. App. 505.  
Thus, the Board finds that there is no basis for awarding a 
higher evaluation for the service-connected moderate, severe, 
wound of the right Muscle Group XIV with pain and foreign 
bodies.  38 C.F.R. § 4.73, Diagnostic Code 5314. 

The Board has also considered whether the Veteran is entitled 
to a separate rating for his service-connected scar.  A 
rating under 38 C.F.R. § 4.118, Diagnostic Code 7800 is not 
for application as the Veteran has not been found to have 
scars on his head, face, or neck.  He was not shown to have a 
deep scar, or a scar that caused limited motion, covering an 
area exceeding 6 square inches or 39 square cm for a 
compensable rating under Diagnostic Code 7801.  Moreover, the 
Veteran's scar does not cover an area greater than 144 square 
inches or 929 square cm for a compensable rating under 
Diagnostic Code 7802.  Further, the Veteran's scar was not 
described as unstable so a rating under Diagnostic Code 7803 
is not for application.  Additionally, the Veteran's scar was 
not noted to be painful to palpitation.  Consequently, a 
separate rating for his right thigh scar is not for 
application.  38 C.F.R. § 4.118, Diagnostic Code 7800-7804.

The Board notes that the provisions of 38 C.F.R. § 4.118 
Diagnostic Codes 7800 to 7805 were amended effective October 
23, 2008.  In no case will a rating under the amended version 
be effective before October 23, 2008.  Moreover, the Veteran 
has not requested a review of his scar under the amended 
provisions so consideration under the new version of 
38 C.F.R. § 4.118, Diagnostic Code 7800-7804 is not for 
application.  

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
moderate, severe, wound of the right Muscle Group XIV with 
pain and foreign bodies is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Board finds that the rating criteria to 
evaluate his moderate, severe, wound of the right Muscle 
Group XIV with pain and foreign bodies reasonably describe 
the Veteran's disability level and symptomatology and he has 
not argued to the contrary.  The criteria, 38 C.F.R. § 4.73, 
Diagnostic Code 5314 reasonably describe the Veteran's 
disability level and symptomatology, and consequently his 
disability level is contemplated by the rating schedule and 
the assigned schedular evaluation is therefore adequate.  
Moreover, the Veteran has not contended that his service-
connected moderate, severe, wound of the right Muscle Group 
XIV with pain and foreign bodies has caused frequent periods 
of hospitalization or marked interference with his employment 
and such is not shown by the evidence of record.  For these 
reasons, the Veteran's disability picture is contemplated by 
the rating schedule and no extraschedular referral is 
required.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to service connection for right knee arthritis is 
denied.

Entitlement to an increased disability rating for service-
connected moderate, severe, wound of the right Muscle Group 
XIV with pain and foreign bodies, currently rated as 30 
percent disabling, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


